Citation Nr: 9932626	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  97-09 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than February 9, 
1995, for the assignment of a 30 percent rating for 
hypertensive heart disease.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to October 
23, 1990.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Louisville, 
Kentucky.  The appeal was last before the Board in October 
1997, at which time it was remanded for further development.  
Thereafter, the file was transferred from the VA Regional 
Office in Louisville, Kentucky, to the VA Regional Office 
(RO) in Indianapolis, Indiana.  Following completion of the 
development requested in the October 1997 remand, the RO, in 
a Supplemental Statement of the Case mailed to the veteran in 
June 1998, continued to deny the issue appearing on the title 
page.

Thereafter, the appeal was returned to the Board.

Included on appeal when this case was last before the Board 
in October 1997 was the issue of entitlement to service 
connection for residuals of a jaw injury.  Such benefit, 
however, was granted in a rating decision entered in June 
1998.  Therefore, the present appeal is limited to 
consideration of the issue appearing on the title page.  

FINDING OF FACT

Disablement warranting a 30 percent rating for hypertensive 
heart disease was temporally ascertained in conjunction with 
an original claim submitted within a year after the veteran's 
discharge from service.

CONCLUSION OF LAW

The criteria for an effective date of October 24, 1990, for a 
30 percent rating for hypertensive heart disease, have been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1999).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Under the law, in the context of this issue, the effective 
date of an award of compensation based on an original claim 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

The veteran contends that the proper effective date for his 
30 percent disability evaluation for hypertensive heart 
disease should be October 1990, at which time he submitted an 
original related claim for service connection.  He maintains 
that he has continuously pursued such claim since the time of 
its submission.  In this regard, the record reflects that, in 
May 1995, service connection was awarded for hypertension, 
for which a 20 percent rating was assigned, effective October 
24, 1990, the day following the veteran's discharge from 
service, based on a claim submitted shortly thereafter and 
which was received by VA on November 1, 1990.  In April 1996, 
based on the findings obtained on a February 1996 VA 
examination which were thought to be indicative of cardiac 
enlargement, a 30 percent rating was assigned for 
hypertensive heart disease.  The 30 percent evaluation was 
made effective from February 9, 1995, the date VA received 
what was deemed by the rating board to have constituted a 
reopened claim for an increased disability evaluation.

In considering the veteran's claim for an effective date 
earlier than February 9, 1995, for the assignment of a 30 
percent rating for hypertensive heart disease, the Board is 
constrained to point out that the original rating decision 
stemming from the veteran's October 1990 related claim (which 
was, as noted above, received on November 1, 1990) for 
service connection for hypertension was not entered until May 
1995.  Given such consideration, the Board is aware of no 
basis which would have enabled the rating board to regard the 
veteran's earlier submitted (i.e., that received on February 
9, 1995) February 1995 item of correspondence as a 
"reopened" claim.  Indeed, it bears emphasis that in the 
item of correspondence received on February 9, 1995, the 
veteran referred to the disability claim he had filed "upon 
leaving" service and complained that he had heard nothing 
relative to "the status of [such] claim" for several years.  
In view of the foregoing, the Board is of the opinion that 
the veteran's original claim, i.e., that received on November 
1, 1990, is the operative application on which the 
determination, relative to the proper effective date to be 
assigned for the 30 percent evaluation awarded in April 1996, 
must be made.  To be sure, the Board is cognizant that the 
earliest basis upon which the factual ascertainment of the 
requisite disablement warranting a 30 percent rating might 
have been made is in fact subsequent to February 1995, 
specifically, the results reported in conjunction with the 
February 1996 VA examination.  Such consideration, however, 
would only bear pertinently in the context of a valid 
reopened claim for increased disability compensation.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  Since the 
latter, owing to the reasoning advanced above, cannot be 
deemed to have been received, the Board is of the view that 
the proper effective date for the veteran's 30 percent rating 
for hypertensive heart disease is the same as that (based on 
his original claim) assigned, i.e., October 24, 1990, for the 
initial 20 percent rating for hypertension.  Accordingly, an 
effective date of October 24, 1990, for the veteran's 
hypertensive heart disease is granted. 38 U.S.C.A. §§ 5107, 
5110; 38 C.F.R. § 3.400.  

ORDER

An effective date of October 24, 1990, for a 30 percent 
rating for hypertensive heart disease, is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

